IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: ADOPTION OF: A.L.S., A MINOR         : No. 765 MAL 2019
                                            :
                                            :
PETITION OF: A.S., FATHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.